Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daley (Leading Edge, 2013), and further in view of Chan (Int. J. Earth Sci., 2014).
Regarding claims 1 and 13, Daley teaches a system, comprising:
a controlled acoustic source [pg. 700, col. 2 ~35,000-lb force vibroseis truck];
distributed acoustic sensors [pg. 699, col. 1 distributed acoustic sensing (DAS)] along a conduit comprising a fiber optic cable [pg. 700, col. 1 modular borehole monitoring (MBM) package on production tubing in the Citronelle D-9-8 monitoring well which included multiple fiber-optic cables and an 18-level clamping geophone string … [d]eployment in March 2012, and the associated initial seismic testing, was used as an opportunity to acquire DAS data. The DAS fiber was a “fiber in metal tube” … part of a multiconductor cable…MBM flatpak was deployed to a depth of almost 3km.], wherein the distributed acoustic sensors obtain acoustic signal measurements as a function of position along the conduit in response to at least one acoustic signal output by the controlled acoustic source [fig. 2 shows plot of depth versus time from 0 to 3km; pg. 
Daley does not explicitly teach … and yet Chan teaches a processing unit that generates an acoustic activity plot or report based on the acoustic signal measurements, wherein the acoustic activity plot or report is used to identify at least one acoustic impedance boundary anomaly as a function of position along the conduit [pg. 1553, col. 1-2 VSP is a measurement in which the seismic source is generated at the surface, and seismic signal is recorded by geophones secured at various depth levels to the borehole wall (e.g., Hardage 2000) (Fig. 4) … borehole geophysics provides in situ measurements of rock properties including velocity, acoustic impedance, attenuation, and anisotropy (Stewart 2001).].
wherein the acoustic impedance boundary anomaly corresponds to unexpected changes in a diameter of the conduit [pg. 1558, col. 2 Tube waves dominate both the downgoing and upgoing events at later times in the basement section of the zero offset VSP. They can be created by compressional body waves when they encounter strong impedance contrasts within a borehole, such as casing point, change in borehole diameter, or permeable fractures.] or unexpected objects along the conduit [pg. 1558, col. 2 four identifiable reflectors…indicate changes in acoustic impedance at those depths. … seismic impedance contrasts leading to the anomalous reflectors in the corridor stacks. …reflectors are artifacts…located close to depths that experience both borehole caving and change in borehole diameter…as seen in the caliper logs].
It would have been obvious to combine the distributed acoustic sensing (DAS) detecting tube waves along the entire length of a fiber optical sensor as taught by Daley, with the teaching of detecting borehole caving and changes in borehole diameter as taught by Chan because DAS seismic sensors are commonly used to perform vertical seismic profiles down borehole (Daley) 
Regarding claims 3 and 15, Daley as modified by Chan also teaches the system of claim 1, wherein the processing unit performs an image processing operation to generate or enhance the acoustic activity plot or report [pg. 1553, col. 2 The one-way travel path from source to receivers leads to an enhanced image of the reflectors in the subsurface after a proper processing routine is applied.].
Regarding claim 5, Daley also teaches the system of claim 1, wherein the conduit comprises a cased wellbore [pg. 705, col. 2 The Ketzin tests indicate the benefit of cementing the fiber in place or deployment behind casing strings, rather than relying on fluid coupling.].
Regarding claim 6, Daley as modified by Chan also teaches the system of claim 1, wherein the conduit comprises a subsea conduit [fig. 2 shows subsea level for deep borehole on left hand vertical axis].
Regarding claim 7, Daley also teaches the system of claim 1, wherein the controlled acoustic source is located at earth's surface [pg. 700, col. 2 ~35,000-lb force vibroseis truck].
Regarding claims 8 and 17, Daley as modified by Chan also teaches the system of claim 1, wherein the conduit includes an acoustic impedance boundary with a known position, and wherein the processing unit calibrates an acoustic velocity value used to identify the at least one acoustic impedance boundary anomaly based on the known position [fig. 2 shows two diameter changes going from 161.7 mm, 222.0 mm, and finally 200.0 mm diameters; subsea level in meters on left hand side and vertical depth is listed on right hand side of figure].
Regarding claims 9 and 18, Daley also teaches the system of claim 1, wherein the processing unit processes acoustic signal measurements or values derived from the acoustic signal 
Regarding claims 11 and 19, Daley also teaches the system according to claim 1, wherein the distributed acoustic sensors comprise an optical fiber in communication with a surface interface that performs interferometry analysis of backscattered light [pg. 699, col. 2 Unlike systems relying on discrete optical sensors (Bostick, 2000; Hornby et al., 2005; Keul et al., 2005; Hornby et al., 2008), the distributed system does not rely upon manufactured sensors and is not limited by a need for multiple fibers or optical multiplexing to avoid optical crosstalk between interferometers.].
Regarding claims 12 and 20, Daley as modified by Chan also teaches the system according to claim 1, further comprising a monitor in communication with the processing unit, wherein the processing unit causes the monitor to display the acoustic activity plot or report [pg. 1557, col. 2, bottom Once this stacked trace is calculated, it is typically plotted repeatedly in the same track for display purposes.].

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daley (Leading Edge, 2013), and Chan (Int. J. Earth Sci., 2014) as applied to claim 1 above, and further in view of Skinner (US 2014/0204712 A1).
Regarding claims 2 and 14, Daley teaches filtering [fig. 8 filtered fiber data…band pass filter] but does not explicitly teach … and yet Skinner also teaches the system of claim 1, wherein the processing unit performs a matched filtering operation to generate or enhance the acoustic activity plot or report [0026 DAS; 0049 specific range of wavelengths that match the pass band of the filter].
It would obvious to substitute the filtering of Daley, with the matched filtering of Skinner so that a correlation may be used to determine the time at which a transmitted signal is recognized in a return signal.


Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daley (Leading Edge, 2013), and Chan (Int. J. Earth Sci., 2014) as applied to claims 3 and 15 above, and further in view of Gao (US 2014/0111209 A1).
Regarding claims 4 and 16, Daley does not explicitly teach … and yet Gao teaches the system of claim 3, wherein the image processing operation involves a Hough transformation [0066 the resistivity contrast may be small between a hydrocarbon bearing zone and a fresh water bearing zone. In contrast, the difference in acoustic impedance between the two zones may be higher and therefore, easier to detect; 0013; 0053 “Hough transform”].
It would have been obvious to combine the distributed acoustic sensing of Daley, with the Hough transform as taught by Gao so that impedance data may be parameterized (i.e., described using equations not unlike curve fitting rather than individual data points).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daley (Leading Edge, 2013) and Chan (Int. J. Earth Sci., 2014) as applied to claim 9 above, and further in view of Dunn (US 2003/0193838 A1).
Regarding claim 10, Daley does not explicitly teach … and yet Dunn teaches the system of claim 9, wherein the processing unit causes a warning to be triggered in response to the volume or a rate of change of the volume exceeding a threshold [0004 “In the data acquisition stage, a seismic source is used to generate an acoustic impulse known as a " seismic signal" that propagates into the earth and is at least partially reflected by subsurface seismic reflectors (i.e., interfaces between underground formations having different acoustic impedances).”; 0008 “’seismic object’ is defined as a region of the 3D seismic data volume…satisfies some arbitrary threshold requirement”].
It would have been obvious to combine the distributed acoustic sensing of Daley, with the impedance detection and thresholding of Dunn so that a seismic volume may be considered as a seismic object (i.e., of significance).

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered and are persuasive. However, Daley (Leading Edge, 2013) and Chan (Int. J. Earth Sci., 2014) are now applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645     


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645